United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2454ND
                                   _____________

Valorie R. Parten,                       *
                                         *
                     Appellant,          * Appeal from the United States
                                         * District Court for the District
      v.                                 * of North Dakota.
                                         *
The United States Air Force,             *       [UNPUBLISHED]
                                         *
                     Appellee.           *
                                   _____________

                            Submitted: February 13, 1998
                                Filed: February 20, 1998
                                 _____________

Before FAGG, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                           _____________

PER CURIAM.

       After the district court awarded Valorie R. Parten $200.00 for two violations of
the Right to Financial Privacy Act without ordering punitive damages, Parten appeals
the adverse ruling on her punitive damage claim. On review, we find no error of law
in the district court's analysis. Having concluded that Parten's arguments lack merit, we
affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.